IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  February 18, 2009
                                No. 08-10187
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

BARBARA M BUSH

                                            Plaintiff-Appellant

v.

WARDEN GINNY VAN BUREN; DR EDULFO GONZALEZ; DR TRENT H
EVANS; DR ADRIANA RESTREPO; FEDERAL MEDICAL CENTER
CARSWELL; UNITED STATES DEPARTMENT OF JUSTICE

                                            Defendants-Appellees


                  Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:07-CV-743


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Barbara M. Bush appeals the district court’s dismissal of her complaint for
failure to comply with an order and for failure to state a claim upon which relief
can be granted.
      The district court dismissed Bush’s complaint for failure to resubmit her
complaint on a particular form required for prisoner civil rights complaints.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10187

The dismissal appears to be with prejudice, but it is doubtful that the record
reflects the necessary clear record of delay or contumacious conduct. See Berry
v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992).
      The district court alternatively dismissed the complaint pursuant to 28
U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim on which relief could be
granted. Bush made several requests in the district court for appointment of a
guardian ad litem and for the return of personal items allegedly retained at the
Federal Medical Center-Carswell. Bush has not addressed these claims on
appeal. She has abandoned any challenge to the district court’s disposition of
these claims. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). To the
extent Bush is seeking to raise claims of retaliation, physical assault and sexual
harassment, and denial of access to the courts in her appellate brief, we decline
to consider those claims because they were not raised below. See Leverette v.
Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Although her pleadings are somewhat unclear, Bush’s primary argument
appears to be that a district court lacks authority to order forced medication
unless certain administrative and procedural requirements are satisfied and
that those procedures were not followed in her case. See 28 C.F.R. § 549.43. The
United States District Court for the District of Maryland ordered that Bush be
forcibly medicated in connection with her pending criminal case; therefore, the
proper forum for Bush’s challenge is her pending appeal of that order to the
United States Court of Appeals for the Fourth Circuit. See 28 U.S.C. § 1294(1).
      APPEAL DISMISSED.




                                        2